Citation Nr: 0510249	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-03 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUE

Entitlement to special monthly compensation (SMC) benefits 
based on the need for regular aid and attendance or at the 
housebound rate.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from February 1945 to 
November 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the RO.  

In January 2004 the Board remanded the veteran's claim for 
further development.  

Additionally, in January 2004, the Board granted the 
veteran's motion to advance this case on its docket.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In January 2004, the Board ordered further development in the 
veteran's case.  Thereafter, his case was sent to the RO to 
undertake the requested development.  

In January 2005, the RO issued a Supplemental Statement of 
the Case.  In January and March 2005, the veteran submitted 
additional documentary evidence, but failed to include a 
waiver of initial agency of original jurisdiction (AOJ) 
consideration of the matter.  

Therefore, the Board finds that a remand is necessary so that 
this evidence can be considered by the RO in the first 
instance.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding 
that the right of "one review on appeal to the Secretary" 
enunciated by 38 U.S.C. § 7104(a) prohibits the Board from 
considering additional evidence without having to remand the 
case to the AOJ for initial consideration or without having 
to obtain the appellant's waiver).  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should again review the record in 
light of the additional evidence that was 
received since the issuance of the most 
recent Supplemental Statement of the Case 
(SSOC).  Based on that review, all 
indicated development should be 
undertaken.  Then, if any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished 
with another SSOC and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




